Citation Nr: 1046118	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include a 
nervous condition and major depressive disorder (MDD); and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from September 1978 to August 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  The 
appellant submitted a Notice of Disagreement with this 
determination in December 2008 and timely perfected his appeal in 
May 2009.

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2010).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim.

In December 2009, the appellant's representative submitted a VA 
Form 646, indicating that the appellant wished to rest the appeal 
on the answer to the Statement of the Case (SOC) and that he had 
no further argument to submit.  See VA Form 646, December 7, 
2009.  Thereafter, additional evidence was associated with the 
appellant's VA claims file, to include medical treatment records 
from E.L.A.P.R.
and the VA Medical Center in San Juan, Puerto Rico.  Neither the 
appellant nor his representative indicated that they wished to 
waive Agency of Original Jurisdiction (AOJ) consideration of this 
newly submitted evidence.  Without such waiver of AOJ 
consideration, the Board may not proceed to adjudicate the 
appellant's claim.  Accordingly, the appellant's claim must be 
remanded for the issuance of a Supplemental SOC (SSOC).  See 38 
C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

The AMC is requested to review all of the 
newly submitted evidence in the 
appellant's claims file.  If the claim 
remains denied, a SSOC should be provided 
to the appellant and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp.2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

